Citation Nr: 1419381	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971, including service in the Republic of Vietnam for which he received the Combat Infantryman Badge and the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that continued a 30 percent disability rating for PTSD.

In June 2012, the Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

In February 2014, prior to the promulgation of the Board's decision, the Board received statements from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement to a disability rating in excess of 30 percent for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).

By a statement submitted in February 2014, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating in excess of 30 percent for PTSD.  This was done in writing and was signed by the Veteran.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to a disability rating in excess of 30 percent for PTSD.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


